Title: To George Washington from the Board of Treasury, 18 May 1779
From: Board of Treasury
To: Washington, George



Sir
Treasury Office, Philada 18th May 1779

Auditor Johnston has represented to this Board that several Pay Masters and other Officers have resigned and quitted the army; without previously settling their accounts. This is an inconvenience which will greatly embarrass and obstruct the system laid down by Congress for adjusting the army accounts through the Auditors: And we beg that your Excellency will be pleased to give the proper orders for preventing it in future. We have the Honour to be with the utmost respect Sir Your Excellency’s Most Obedient Humble servants
Jas Duane Ch
